eignDETAILED ACTION
This office action is in response to the Notice of Allowance of January 26, 2022. 
Claims 1-3, 5-12, and 14-18 are pending and allowed herein. 
This office action is to acknowledge the foreign priority and receipt of the certified copy of the foreign application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination teaches or suggests the independent claims as presently amended. Specifically, the previously applied prior art taught several limitations of the pending claims as set forth in the prior office action, but fails to teach the combination of limitations in the independent claims as presently amended, applicant’s arguments regarding the previous rejection in the remarks of October 10, 2021 are persuasive. Moreover, additional search and consideration fails to reveal further prior art which would cure the deficiencies of the applied prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
1/14/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191